DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-10-21 has been entered.
 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

As to claims 1 and 11, the closest prior art of record, Nilsen (U.S. PG pub. 20130305071)  fails to teach or suggest, either alone or in combination, (e) detecting, by using a plurality of alternating current (AC) electricity sensors, whether a first AC power supply in a plurality of AC power supplies is providing electricity to the plurality of power ports; and (f) when the first AC power supply is not providing the electricity to the plurality of power ports, switching the first AC power supply to a second AC power supply in the plurality of AC power supplies to provide the electricity to the plurality of power ports; wherein: the PBPSD comprises a first processor, a plurality of power connectors, an OR- ing circuit, and a plurality of alternating current-direct current (AC-DC) regulators; each power connector in the plurality of power connectors.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/           Primary Examiner, Art Unit 2119